     Case 2:20-cv-01955-KJD-VCF Document 17 Filed 11/20/20 Page 1 of 2



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       US BANK NATIONAL ASSOCIATION,                    Case No.: 2:20-CV-01955-KJD-VCF
18
                              Plaintiff,               ___________________
                                                        STIPULATION AND ORDER
19                                                      EXTENDING TIME TO RESPOND TO
                      vs.                               OPPOSITION TO MOTION TO
20                                                      DISMISS AND COUNTERMOTION
       FIDELITY NATIONAL TITLE GROUP,                   FOR PARTIAL SUMMARY
21     INC. et al.,                                     JUDGMENT (ECF Nos. 11 & 12)
22                            Defendants.               (FIRST REQUEST)
23

24
            COMES NOW defendant Fidelity National Title Insurance Company (“Fidelity”) and

25
     plaintiff U.S. Bank National Association (“U.S. Bank”), by and through their respective attorneys

26
     of record, which hereby agree and stipulate as follows:

27
            1.      On October 30, 2020, Fidelity filed its motion to dismiss (ECF No. 4);

28
            2.      On November 12, 2020, U.S. Bank filed its opposition to motion to dismiss and

                                                     1
                                           STIPULATION AND ORDER
     Case 2:20-cv-01955-KJD-VCF Document 17 Filed 11/20/20 Page 2 of 2



 1   countermotion for partial summary judgment (ECF Nos. 11 & 12.);
 2          3.      Fidelity’s deadline to respond to respond to the opposition to motion to dismiss and
 3   countermotion for partial summary judgment is currently November 19, 2020;
 4          4.      Fidelity requests a brief extension of time to respond to U.S. Bank’s motion, up to
 5   and including December 3, 2020, to afford Fidelity additional time to respond to the legal
 6   arguments set forth in U.S. Bank’s motions;
 7          5.      U.S. Bank does not oppose the requested extension;
 8          6.      This is the first request for an extension which is made in good faith and not for
 9   purposes of delay;
10          IT IS SO STIPULATED that Fidelity’s deadline to respond to U.S. Bank’s opposition to
11   motion to dismiss and countermotion for partial summary judgment (ECF Nos. 11 & 12) is hereby
12   extended through and including December 3, 2020.
13

14   Dated: November 17, 2020                      SINCLAIR BRAUN LLP
15

16                                                 By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
17                                                       Attorneys for Defendant
                                                         FIDELITY NATIONAL TITLE INSURANCE
18                                                       COMPANY
19   Dated: November 17, 2020                      WRIGHT FINLAY & ZAK, LLP
20

21                                                 By:    /s/-Darren T. Brenner
                                                         DARREN T. BRENNER
22
                                                         Attorneys for Plaintiff
                                                         U.S. BANK NATIONAL ASSOCIATION
23

24   IT IS SO ORDERED.

25                      20th day of _____________,
            Dated this _____         November      2020.

26                                                  _______________________________________
                                                   KENT J. DAWSON
27                                                 UNITED STATES DISTRICT JUDGE
28

                                                  2
                                        STIPULATION AND ORDER
